






EXHIBIT 10.34


THIRD AMENDMENT TO THE CONSULTING AGREEMENT




THIS Third Amendment (the “Amendment”) to the Consulting Agreement is effective
as of July 7, 2014 (the “Amendment Effective Date”), by and between THE
MEDICINES COMPANY, a Delaware corporation with its principal place of business
located at 8 Sylvan Way, Parsippany, New Jersey 07054 (the “Company”) and
STRATEGIC IMAGERY, LLC, having an address of 2604 North Greenway Drive, Coral
Gables, Florida 33134 (“the Consultant”). The Company and Consultant may at
times throughout this Amendment be referred to individually as a “Party” and
collectively as the “Parties”.


WHEREAS, the Parties entered into a certain Consulting Agreement dated as of
July 6, 2012, as amended by the First Amendment dated December 3, 2012, and the
Second Amendment dated July 6, 2013 (as amended, the “Agreement”); and


WHEREAS, the Parties desire to amend the Agreement with the Amendment as more
particularly set forth herein.


NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, and for other good and valuable consideration, the
parties agree as follows:


1.The Parties hereby agree to a one year renewal term of the Agreement,
commencing July 7, 2014 and continuing until July 6, 2015, unless earlier
terminated pursuant to the terms of the Agreement.


2.Section 4.3 of the Agreement is hereby deleted in its entirety and replaced
with the following:


4.3
Unless otherwise agreed to in writing by the Parties, Consultant shall invoice
Company on a monthly basis for fees and expenses for the Services performed
using the form of invoice attached hereto as Exhibit A. Such invoices shall
include a detailed description of the Services rendered and the time spent in
performance of those Services. Company agrees to pay Consultant invoices within
forty-five (45) days of receipt. Unless indicated otherwise in a particular
Scope of Services, Consultant shall submit such invoices for payment to the
following address:



The Medicines Company
8 Sylvan Way
Parsippany, New Jersey 07054
Attn:    Accounts Payable
Email:    ap@themedco.com


3.Except as modified in this Amendment, the remainder of the Agreement shall
remain in effect. This Amendment is considered to be part of the Agreement and,
as modified in accordance herewith, the Agreement is hereby ratified and
declared in full force and effect.








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the first day
of the Renewal Term.




THE MEDICINES COMPANY                 STRATEGIC IMAGERY, LLC






By:    /s/ Stephen Rodin                    By: /s/ Robert G. Savage
Name:    Stephen Rodin                        Name:    Robert G. Savage
Title:    SVP and General Counsel                Title:    President
Date: 10-9-14                            Date: 10/21/14




